DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Preliminary Amendment filed 6/24/2020.  Claim 1 is pending.  Claim 1 is rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
    
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under 35 U.S.C. 102(e) as being anticipated by Van Wie (US Publication No. 20100146085 A1).

Regarding claim 1, Van Wie discloses a method comprising: 
in association with a virtual area (e.g., virtual area 28), an intermediate network node (e.g., an area server network node 16 or 46) establishing a first network connection with a first network node (e.g.,  a first client network node 12) present in the virtual area and establishing a second network connection with a second network node 
based on stream routing instructions, the intermediate network node (e.g., area server network node 16 or 46) creating between the first network node and the second network node a stream router (e.g., area server functions or service) comprising a directed graph of processing elements operable to receive network data, process the received network data, and output the processed network data; ([0088], [0089] and FIGs. 3A and 3B. The architecture, as illustrated FIG. 3A or 3B, allows the realtime data stream switching between the area client nodes to be handled in a fully server-mediated topology in which the area server 46 operates as a communications broker between the network nodes 12, 14)
on the first network connection, the intermediate network node (e.g., an area server network node 16 or 46) receiving an input data stream derived from output data generated by the first network node (e.g.,  a first client network node 12) in association with the virtual area (e.g., virtual area 28); ([0088], [0089] and FIGs. 3A and 3B. The area server 46 operates as a communications broker between the network nodes 12, 14.  This implies that the output data of the first client network node 12 in associated with virtual area 28 is received as an input data stream of the area server network node 16 or 46.)
the intermediate network node (e.g., an area server network node 16 or 46) processing the input data stream through the stream router to produce an output data stream (e.g., stream mix); and ([0088], [0089], [0154], [0163] and FIGs. 3A and 3B. The area server 46 operates as a communications broker between the network nodes 12, 
on the second network connection, the intermediate network node sending the output data stream to the second network node (e.g., a second client network node 14)). ([0088], [0089], [0154], [0163] and FIGs. 3A and 3B. The area server 46 operates as a communications broker between the network nodes 12, 14.  This implies that the output data of area server network node 16 or 46 is sent to the second client network node 14)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2184091 A1 discloses a CPL that regulates communication between several players.  (see the cover page)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

/Weiwei Stiltner/
Examiner, Art Unit 2451

/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451